 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   MANDY GUZMAN,                    )                  Case No.: 1:19-cv-0445 - JLT
                                      )
12            Plaintiff,              )                  ORDER DISCHARGING THE ORDER TO SHOW
                                      )                  CAUSE DATED OCTOBER 15, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  (Doc. 12)
                                      )
15            Defendant.              )
                                      )
16
17          On October 1, 2019, the Court directed the Commissioner of Social Security to show cause in
18   writing why sanctions should not be imposed for the failure to comply with the Court’s order to serve a
19   response to Plaintiff’s confidential brief and file proof of service. (Doc. 12) In the alternative, the
20   Commissioner was directed to file proof of service of a responsive brief within fourteen days. (Id. at 2)
21   The following day, the Commissioner served Plaintiff with a response and filed proof of service with
22   the Court. (Doc. 13) Accordingly, the order to show cause dated October 15, 2019 (Doc. 12) is
23   DISCHARGED.
24
25   IT IS SO ORDERED.
26      Dated:     November 5, 2019                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
